ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                               )
                                           )
Logos Technologies LLC                     ) ASBCA Nos.                 62347, 62348
                                           )
Under Contract No. N68335-10-G-0036 et al. )

APPEARANCE FOR THE APPELLANT:                         Craig A. Holman, Esq.
                                                       Arnold & Porter, LLP
                                                       Washington, DC

APPEARANCES FOR THE GOVERNMENT:                       Arthur M. Taylor, Esq.
                                                       DCMA Chief Trial Attorney
                                                      Robert L. Duecaster, Esq.
                                                       Trial Attorney
                                                       Defense Contract Management Agency
                                                       Chantilly, VA

                                ORDER OF DISMISSAL

      The dispute has been settled. These appeals are dismissed with prejudice.

      Dated: June 2, 2020



                                               JOHN J. THRASHER
                                               Administrative Judge
                                               Chairman
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 62347, 62348, Appeals of Logos
Technologies LLC, rendered in conformance with the Board’s Charter.

      Dated: June 2, 2020

                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals